This case was affirmed by us at a former day of this term, and now comes before us on motion for rehearing.
Appellant's principal contention is on the ground that the corpus delicti was not proved. He insisted on this proposition originally, but he again urges it with much zeal, and in an able and exhaustive argument. In the course of his discussion, appellant calls our attention to some discrepancies or errors made in stating the facts of the case. In the original opinion we described deceased as being of light or sandy complexion. In this we were in error, as we fail to find his complexion when alive anywhere described. However, this creates no discrepancy between the description of the unknown man who was seen with appellant last on the 7th of July, and the body found in the drift in the Leon River.
Our attention is also called to the fact that the hair of the unknown man seen with appellant at Van Zandt's and Jones' was light or sandy, whereas the hair of the dead person found was dark or black-looking. This difference appears to exist, though no witness states that he examined *Page 235 
the hair of the deceased critically. Two or three witnesses merely state that it was dark-looking or black. Shelton, however, describes the strands of hair found in the path along which the body was dragged to the river as like the hair of deceased. While no critical examination was made in this respect, yet it would seem, in general appearance, as observed, there was no material difference between the hair of the stranger, as seen at Van Zandt's and Jones', and that on the dead body. It must be borne in mind, in this connection, that the hair on the body, when seen, had been submerged in the water for several days.
We are also reminded that there is no evidence showing that appellant and his companion came from Coryell County to Jones' farm. It is true, we stated that they came from Van Zandt's in Coryell County. The county is not stated in the record. It is merely stated that Van Zandt's is some nine miles from Moody and some eighteen miles from Waco. It may be in McLennan County, possibly in Coryell. This is not a material matter.
It is also suggested that we have made a very grave error in stating that appellant and the old man, his traveling companion, brought two valises to Jones'. We did so state, and we believe from the testimony, we had a right to state that as a fact. True, Jones says he noticed but the one valise, and that he saw appellant, when he returned to his house on Sunday evening for his clothes, packing a valise. One of the valises was larger than the other. The smaller one may have been packed by appellant within the larger. At any rate we know from the testimony that each of the parties had a valise when they were at Van Zandt's. They are described, one as black, and one of gray cloth. The gray one was larger than the black one. They left there with said two valises, and went to Jones'. When they left Jones', on Sunday morning, July 7th, to cross the Leon River, seeking work, they carried no valise with them. They were last seen by Jones going in the direction of the river, and appellant evidently crossed the river near the spot where the dead body was subsequently found. He appeared at Golden's about 12 o'clock alone, and there stated that his companion, who was with him at Jones', had gone to the railroad. He recrossed the river that evening, and secured work at Henry Skinners. About 3 or 4 o'clock he left Henry Skinner's to go to Jones' for his clothes. While Jones only noticed him leaving with one valise, yet he appeared at Henry Skinner's that night, bringing with him two valises, — one described by him as a black one, and one a lead-colored; one being larger than the other. On the ensuing Friday night he again crossed the river to B.F. Golden's. He then had with him two valises, — one a black and the other a telescope valise. He stated to Golden that he had gotten him a new valise. When he left there he packed and took with him the new telescope valise, leaving the black one at Golden's. Now, if appellant did not get the two valises from Jones' that he brought with him that evening to Skinner's, where did he get them? Evidently there is no escape from the proposition that *Page 236 
he brought these two valises from Jones', and one of them is the same character of valise that belonged to deceased at Van Zandt's. He not only appropriated this valise to his own use, but when he went to Jones' he informed him that he left the old man "over on the river," and had been requested by him to collect $1.50 which Jones owed him, and which he then paid him. It is not necessary to discuss the matter further, or to further summarize the testimony. In the original opinion we stated that we believed the testimony was sufficient to sustain the finding of the jury; and notwithstanding the very exhaustive review of the evidence indulged in by appellant's counsel, we see no reason to change our former opinion. The motion for rehearing is overruled.
Motion overruled.
DAVIDSON, Presiding Judge, absent.